Citation Nr: 1123972	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-39 413	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether waiver of the recovery of an overpayment of education benefits in the amount of $3,000 is precluded as a result of bad faith.

2.  Entitlement to waiver of the recovery of an overpayment of education benefits in the amount of $3,000.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the VARO in St. Louis, Missouri.

The issue of entitlement to waiver of the recovery of an overpayment of education benefits in the amount of $3,000 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's mistaken belief that she was eligible for additional VA education benefits is not an appropriate basis for a bad faith determination.


CONCLUSION OF LAW

Bad faith is not demonstrated in the creation of the overpayment of education benefits in the amount of $3,000 and entitlement to waiver is not precluded.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") do not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It is significant to note that chapter 53 of title 38, U.S. Code (which governs waiver requests) contains its own decision notice provisions.  All relevant evidence necessary for an equitable disposition of issue addressed in this decision has been obtained.

VA law provides that recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person, or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2010).  

Bad faith is defined, generally, as unfair or deceptive dealing by one who seeks to gain thereby at another's expense, such as if conduct, while not undertaken with actual fraudulent intent, is undertaken with an intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).  The Court has held that the operative language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which there is an intent to seek an unfair advantage and that a mere negligent failure to fulfill a duty or contractual obligation is not an appropriate basis for a bad faith determination.  Richards v. Brown, 9 Vet. App. 255 (1996). 

In this case, the evidence shows that the Veteran had active duty service from August 1983 to August 1993 and that she had military reserve service from August 1993 to November 1993.  VA records show she used approximately 28 months of VA education benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill or Chapter 30) and that her delimiting date to use any remaining education benefits expired on August 4, 2003.  Records also show that in August 2009 the St. Louis VARO received the Veteran's application for education benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill or Chapter 33).  

A September 2009 letter from the director of financial aid at Harry S. Truman College notified the Veteran that there had been a delay in processing VA education benefit claims and that VA would be releasing checks for up to $3,000 for students who had experienced a delay in the receipt of their education benefit payment.  It was noted the check would be an advance on benefits payable and that repayment would be required for eligibility status changes.  The Veteran asserted to VA in October 2009 that she believed she was eligible for Chapter 33 education benefits and accepted a check for $3,000 as an advance payment.  In correspondence dated in November 2009 the St. Louis VARO notified the Veteran that her claim for Post-9/11 GI Bill education benefits was denied because she had no active duty service after September 10, 2001.  

In statements in support of her appeal the Veteran reported that contrary to the reasons provided for the denial of her request for waiver she had, in fact, been a student in the fall of 2009 and that she believed she was eligible for additional education benefits under the Post-9/11 GI Bill.  She also provided copies of a grade report for the fall 2009 term at Richard J. Daley College.  She further asserted that she had not acted in bad faith.

Based upon the available record, the Board finds the Veteran's mistaken belief that she was eligible for additional VA education benefits is not an appropriate basis for a bad faith determination.  Her assertions as to the events leading to her acceptance of the $3,000 advance education benefit payment in October 2009 are credible and are well supported by the evidence of record.  Therefore, entitlement to waiver of the recovery of an overpayment of improved pension benefits in the amount of $3,000 is not precluded as a result of bad faith.  The issue of entitlement to waiver of the recovery of an overpayment of education benefits is addressed in the REMAND portion of the decision below.



ORDER

Waiver of the recovery of an overpayment of education benefits in the amount of $3,000 is not precluded as a result of bad faith; to this extent the appeal is allowed.


REMAND

In view of the favorable decision regarding the absence of a statutory bar to consideration of waiver of recovery of the overpayment of education benefits, the case must be remanded for adjudication.  The issue remains as to whether recovery of the overpayment should be waived under the standard of equity and good conscience.  See 38 C.F.R. § 1.965(a).  

Since this issue was not previously adjudicated by the agency of original jurisdiction, the Board may not now address the question of whether recovery of the overpayment would be against equity and good conscience.  To do so would result in prejudice to the Veteran, as she has not had adequate notice and an opportunity to be heard with regard to the standards applicable to equity and good conscience.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to waiver of the recovery of an overpayment of education benefits in the amount of $3,000 should be adjudicated, with full consideration given to all elements of the principles of equity and good conscience set forth by 38 C.F.R. § 1.965(a).  

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed.  If the benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


